Citation Nr: 0217645	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  01-06 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to increased evaluation for post traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 2001 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein the veteran was denied an 
increased evaluation for conversion reaction rated as 10 
percent disabling.  In April 2002, the RO recharacterized 
the veteran's current disability as PTSD and increased his 
rating to 70 percent, under Diagnostic Code 9411, effective 
from the date of claim; October 12, 2000.  The appeal for a 
higher rating for PTSD remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).


FINDINGS OF FACT

1.  The veteran's PTSD does not result in gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior and/or a 
persistent danger of hurting self or others.

2.  Competent medical evidence shows that the veteran's 
service-connected PTSD precludes him from engaging in any 
form of substantially gainful employment which is consistent 
with his education and occupational experience.  



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 
70 percent for residuals of PTSD are not met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2002).

2.  A total disability evaluation based on individual 
unemployability due to service-connected disability is 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.340, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from June 1943 to January 
1946.  Historically, he filed his original claim for service 
connection for psychiatric disability in November 1949.  By 
means of a rating decision dated April 1950, the RO granted 
service connection for conversion reaction.  At the time, 
the RO assigned initial ratings of 0 percent from November 
1949 to March 1950, and 30 percent thereafter.  A June 1955 
RO decision reduced the disability evaluation to 10 percent.  

The current claim on appeal stems from a VA Form 21-4138 
filing received on October 12, 2000.  At that time, the 
veteran requested an increased rating for psychiatric 
disability diagnosed as PTSD.  In January 2001, the veteran 
was denied an increased rating for conversion reaction.  In 
April 2002, the RO recharacterized the veteran's current 
disability as PTSD and increased his rating to 70 percent, 
under Diagnostic Code 9411, effective from the date of 
claim; October 12, 2000.  See 38 C.F.R. § 4.13 (2002).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002) (Schedule).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
has considered all the evidence of record, but has reported 
only the most probative evidence regarding the current 
degree of impairment which consists of records generated in 
proximity to and since the claims on appeal.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).

A 70 percent rating is assigned for PTSD that causes 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.  See 38 
C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2002).

A 100 percent rating is assigned for PTSD that causes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2002).

The November 2000 VA examination report indicates that the 
veteran complained of frequent intrusive thoughts, 
nightmares, chronic sleep impairment, social isolation, 
avoidance behaviors, survivor guilt, startle response, 
depression, and difficulty with concentration.  The examiner 
stated that the veteran was fully oriented with thought 
processes and content within normal limits and long-term 
memory intact.  It was noted that the veteran had no current 
delusions, hallucinations, homicidal ideation, and only 
occasional suicidal thoughts without plan or intent.  The 
examiner also stated that the veteran appeared able to 
maintain minimal personal hygiene as well as the activities 
of daily living.  In the November 2000 report, the examiner 
lists that the veteran had slow speech and flat affect as 
well as impaired short-term memory, concentration, and 
judgment.  The examiner diagnosed the veteran with chronic 
PTSD including severe and frequent symptoms with no real 
periods of remission during the last year.   

The November 2000 VA examination report lists the veteran's 
Global Assessment of Functioning (GAF) score as 50.  A GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed. 1994) (DSM- IV).  Rating agencies 
are charged with the responsibility of being thoroughly 
familiar with DSM- IV in order to apply the general rating 
criteria for rating mental disorders.  38 C.F.R. § 4.130 
(2002).  A GAF of 50 is defined as "serious symptoms (e.g., 
suicidal ideations, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).

VA treatment records show the veteran gets outpatient 
treatment for PTSD and attends group therapy.  An October 
2000 treatment record states that the veteran is unable to 
compete for or maintain gainful employment due to his PTSD 
symptoms.  In his personal hearing transcript dated in 
February 2002, the veteran stated that he had not looked for 
employment since he was 50 years of age.  

The Board has considered the veteran's descriptions of his 
PTSD symptoms, but also notes that he does not have the 
medical expertise that would render competent his statements 
concerning the severity of his service-connected psychiatric 
disability.  His opinion alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. Part 4, § 
4.130, Diagnostic Code 9411 with respect to determining the 
severity of his service-connected psychiatric disability.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can 
be observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2002).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2002).  Competent medical evidence is 
considered more probative than competent lay evidence.

The Board finds that the evidence does not support the 
assignment of a rating higher than 70 percent for the 
veteran's psychiatric disability.  Based on the evidence 
discussed above, the veteran has a history of experiencing 
symptoms of depression, intrusive thoughts, nightmares, 
chronic sleep impairment, decreased concentration, impaired 
judgment and short-term memory.  This evidence shows that 
the veteran's PTSD symptoms continue to meet or more nearly 
approximate the severity of occupational and social 
impairment needed for a 70 percent rating under Diagnostic 
Code 9411.  See 38 C.F.R. Part 4, § 4.130, Diagnostic Code 
9411 (2002), 38 C.F.R. § 4.7 (2002).  

The evidence also does not more nearly approximate a 100 
percent rating under Diagnostic Code 9411 as the veteran's 
PTSD symptoms alone do not approximate total occupational 
and social impairment.  See 38 C.F.R. § 4.7 (2002).  
Competent medical evidence does not show that the veteran 
has gross impairment in thought processes or communication, 
suffers from persistent delusions or hallucinations, 
exhibits grossly inappropriate behavior, or is a persistent 
danger of hurting self or others.  The assessment of his 
psychological, social and occupational functioning shows 
impairment which is less than total in degree.  The 
preponderance of the evidence, therefore, is against a 
higher rating under Diagnostic Code 9411.  

The veteran has not specifically presented argument with 
regard to his possible entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  The Board notes that the VA 
claims process is a uniquely pro-claimant system, and VA has 
a duty to liberally construe all possible theories of 
entitlement to VA benefits.  See generally Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  The Court of Appeal 
for Veterans Claims has held that "the Board must 
'acknowledge and consider' all potentially relevant 
regulations."  See Lathan v. Brown, 7 Vet. App. 359, 368 
(1995) (emphasis in original); citing Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  

The veteran's 70 percent rating for PTSD meets the schedular 
criteria for consideration of a TDIU rating under 38 C.F.R. 
§ 4.16(a) (one service-connected disability ratable at 60 
percent or more).  Further, there is evidence of current 
service-connected unemployability in the claims file.  
Specifically, the evidence includes the veteran's testimony 
that he cannot work due to his PTSD symptoms.  During his 
hearing in February 2002, the veteran testified that the 
last time he tried to gain employment was when he was 50 
years of age.  A VA outpatient treatment record from October 
2002 states that the veteran is "unable to compete for or 
maintain gainful employment due to his PTSD."  The November 
2000 VA examination report, an examination conducted shortly 
after the veteran filed his claim for an increased rating, 
stated that the veteran was unemployed.

Based on the evidence discussed above, the Board finds that 
the evaluation of the veteran's increased rating claim must 
also include consideration of entitlement to a TDIU rating.  
Norris v. West, 12 Vet. App. 413, 520-21 (1999) (when a 
claimant's schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file, the 
issue of entitlement to TDIU is not a new claim but, rather, 
a continuation of an increased rating claim that VA is 
obliged to consider).  See also 38 C.F.R. § 3.157(b) (2002); 
AB v. Brown, 6 Vet. App. 35 (1993).

Before the Board may proceed to address the TDIU issue, it 
must determine whether its failure to afford the RO the 
opportunity to address this issue in the first instance 
would be prejudicial to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).  The Board finds that no 
further action by the RO is necessary with respect to the 
TDIU issue.  As the Board's decision is fully favorable to 
the veteran, it finds that its rendering of a decision on 
this issue will not prejudice him.  See also VAOPGCPREC 6-
96; 61 Fed. Reg. 66749 (1996).

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2002).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more.  See 38 C.F.R. § 4.16 (2002).  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2002).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  
See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

At issue is whether the veteran's service-connected PTSD, 
without consideration of any of his nonservice-connected 
disabilities, precludes all forms of substantially gainful 
employment which are consistent with his education and 
occupational experience.  Upon review of the history of the 
veteran's service-connected PTSD, the Board is persuaded 
that the current evidence warrants a conclusion that the 
veteran's psychiatric disability precludes him from engaging 
in substantially gainful employment, and that he is totally 
disabled due to his disability.  

The veteran's discharge service records indicate that he was 
born in 1924, his civilian occupation was farming, and his 
military occupation was heavy truck driving.  An August 2000 
VA outpatient treatment record states that fifth grade was 
the highest level of education completed by the veteran.  
The veteran has been receiving ongoing treatment for 
service-connected psychiatric disability which includes 
prescribed medications and group therapy for control of his 
PTSD symptoms.  The veteran's GAF score of 50 suggests 
serious symptoms or serious difficulty in social, 
occupational or school functioning including the inability 
to keep a job.  The claims file contains a VA outpatient 
treatment record that states that the veteran cannot compete 
for or maintain employment due to his PTSD.  The November 
2000 VA examination, performed shortly after the veteran 
filed his claim for an increased evaluation in October 2000, 
reported that the veteran was unemployed.  

The Board finds that the evidence warrants the conclusion 
that the veteran's PTSD precludes him from engaging in 
substantial gainful employment.  Based on the foregoing, the 
Board holds that the veteran is entitled to a TDIU rating 
effective to the date of claim; October 12, 2000.  

In so deciding, the Board notes that the veteran's TDIU 
rating grants him the maximum allowable benefits under law.  
Consideration as to whether he may be entitled to an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b) has been 
rendered moot.  See generally VAOPGCPREC 6-99, 64 Fed. Reg. 
52,375 (1999).  Furthermore, any perceived notice or 
assistance deficiencies under the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 
2002), have been rendered harmless. 


ORDER

An increased rating in excess of 70 percent for PTSD is 
denied.

A total disability rating based on individual 
unemployability due to service-connected disability is 
granted, subject to provisions governing the payment of 
monetary benefits.



		
	T. Mainelli
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

